Citation Nr: 0639098	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-41 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969.  He served in the Republic of Vietnam from 
August 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and February 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
determined that no new and material evidence had been 
submitted to reopen the veteran's previously denied claim for 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if his claim was 
reopened and service connection was granted on appeal.  

The Statement of the Case issued to the appellant must be 
complete enough to allow the appellant to present his or her 
argument before the Board and must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 19.29 (2006).

As noted in the introduction, in November 2002 and February 
2003 rating decisions, the RO determined that no new and 
material evidence had been submitted by the veteran to reopen 
his PTSD claim, which was previously denied in September 
1996.  To reopen a previously denied claim, the veteran needs 
to submit new and material evidence to satisfy the standard 
for claims filed after August 29, 2001.  See 38 U.S.C.A. 
§ 5108 (West 2002).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In this regard, the appellant was not been afforded the laws 
and regulations pertaining to reopening previously and 
finally denied claims in the September 2004 Statement of the 
Case.  To ensure due process, on remand, the RO should issue 
a Supplemental Statement of the Case that includes the laws 
and regulations pertaining to new and material evidence as it 
affects claims filed after August 29, 2001.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156(a), 19.29(b) (2006).  



Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The RO should issue a Supplemental 
Statement of the Case with the 
appropriate laws and regulations 
regarding new and material evidence to 
reopen a previously denied claim 
effective from August 29, 2001, to 
include 38 C.F.R. § 3.156 (2006).  This 
Supplemental Statement of the Case should 
also include any evidence added to the 
record since the September 2004 Statement 
of the Case.  The appellant and his 
representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



